


Exhibit 10.2




REGEN BIO PHARMA INC.

A wholly owned subsidiary of Bio matrix Scientific Group, Inc.







May 16, 2012




Vlad Bogin MD

3233 Wildwood Drive

Longview WA 98632




Dear Vlad,




This letter is a follow up to our previous discussion about the Scientific
Advisory Board for Regen BioPharma, Inc (a wholly owned subsidiary of Bio Matrix
Scientific Group, Inc.).




The function of the Scientific Advisory Board is to review research directions
that Regen BioPharma, Inc.  may undertake, determining those projects which may
lead to future developments/advancements in the field of stem cell therapy.
Other areas may be pursued as well, with advice from this advisory board.




You will receive 200,000 shares of Bio Matrix Common Stock as consideration for
participating in telephonic calls/conference calls and serving on Regen
BioPharma, Inc.’s Scientific Advisory Board. The frequency and timing of such
calls will be established on a mutually agreeable basis.




It is anticipated that members of the Scientific Advisory Board will potentially
serve as primary research consultants to the Company as such projects are
undertaken. Compensation for such projects will be either at the rate of $500
per hour or negotiated separately on a case-by-case basis between the Company
and the researcher.




Thank You for your consideration




/s/ David R. Koos

David R. Koos

Chairman and CEO

 

 

P.S.: Please sign this letter in your acceptance and fax back to me at
619-330-2328. Any usage of your name in any press releases will be submitted to
you for review and comment before being released to the public.




/s/ Vlad Bogin MD

Vlad Bogin MD

 (date: 5/20/2012)












